UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-4480


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JUNIOR THOMAS COTTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:15-cr-00021-FL-1)


Submitted: May 30, 2017                                           Decided: June 30, 2017


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Junior Thomas Cotton appeals his 33-month sentence imposed following his guilty

plea to being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924 (2012). Cotton challenges the district court’s calculation of his base offense level

under U.S. Sentencing Guidelines Manual § 2K2.1(a) (2014), which establishes a higher

offense level for defendants with a prior conviction for a crime of violence under USSG

§ 4B1.2(a)(2). Cotton argues that his prior conviction, which was deemed a crime of

violence under the residual clause of USSG § 4B1.2(a)(2), is no longer a crime of

violence in light of Johnson v. United States, 135 S. Ct. 2551 (2015) (striking Armed

Career     Criminal   Act’s   residual   clause   in   crime   of   violence   definition   as

unconstitutionally vague). We rejected that argument in United States v. Mack, __ F.3d

__, No. 15-4684, 2017 WL 1544953 (4th Cir. May 1, 2017). Accordingly, Cotton’s

challenge is foreclosed by our decision in Mack.

         We therefore affirm the district court’s judgment.         We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2